 In the Matter of DO-311NANT, INc., EMPLOYERandYORKERS' LOCAL -OFDOMINANT, INC., PETITIONERCase No. 1-R-3616.-Decided June 1^?, 1947Mr. Max Goldliaber,of Brooklyn, N. Y., for the Employer.Mr. Heriri G. Pro'ulx,of Attleboro. Mass., for the Petitioner.Mr. Paul H. Ner'iey,of Attleboro, Mass., for the CIO.Mr. Roy 0 Goldin,of counsel to the Board.DECISIONANDDIRECTION OF ELECT IONUpon an amended petition duly filed, hearing in this case was heldat Providence, Rhode Island, on April 22, 1947, before Sani G. Zack,hearing officer.'The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FAC'r1. 'rlTi: BUSINESS OF 'ri-n: EMPLOYERDominant., Inc., aMassachusetts corporation, is engaged in themanufacture of novelty jewelry at its Attleboro, Massachusetts,plant.During the 12 months preceding the hearing, the Employerpurchased raw materials for this plant, valued in excess of $100,000,of which 25 percent represented shipments from sources outside theCommonwealth of Massachusetts.During the same period, the Em-ployer distributed finished products from this plant valued in excessof $450,000, of which from 90 to 95 percent represented shipments topoints outside the Commonwealth.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.IAlthough duly sel ved with notice, the CIO did not appear until after the hearing hadstarted.At that time,the hearing officer apprised the CIO's representative of the natureand extent of the evidence presented before his arrival.74 N. L.R.B,No.21.85 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE ORGANIZATIONS INVOLVEDThe Petitioner is an unaffiliated labor organization, claiming to rep-resent employees of the Employer.'Playthings, Jewelry and Novelty Workers International Union,heiein called the CIO, is a labor organization affiliated with the Coll-gress of Industrial Organizations, claiming to represent employees ofthe Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THEAPPROPRIATEUNITAt the hearing, the Employer and the Petitioner agreed that all pro-duction and maintenance employees of the Employer, excluding officeand clerical employees, constitute an appropriate unit.The CIO tookno position with respect to the unit.'We find, in accordance with the agreement of the Petitioner andEmployer and based on the entire record, that all production and main-tenance employees of the Employer at the Attleboro, Massachusetts,plant of the Employer, excluding office and clerical employees, and allsupervisory employees with authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in the status of employees, or effec-tively recommend such action, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.DIRECTION OF ELECTION 4As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Dominant, Inc., Attleboro, Mas-2At the hearing,the CIO assertedin effect,that the Petitioner is a company-dominatedunion and not a labor organization within the meaning of Section 2 (5) of the ActThehealing officer properly refused to permit the introduction of evidence on this matterInthe absence of special circumstances,not here present,the Board customarily does notreceive evidence of unfair labor practice charges at representation hearingsSeeMatterof Dayton,Price d Company,Ltd, and Muller d Phipps(Asia),Ltd.,73 N I,It.B 149,andMatter of Grinnel Company of thePaccfic,71 N L R B 1370.2Our record discloses,however,that in a prior petition filed by the CIO,which was dis-missed administratively,before the date of the hearing in the instant case,the CTO requesteda unit similarto thatsought herein4Any participant in the election herein may,upon its prompt request to, and approvalthereof by,the Regional Director,have its name removed from the ballot. DOMINANT, INC.87sachusetts, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Direc-tor for the First Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Sections 203.55 and 203.56, ofNational Labor Relations Board Rules and Regulations-Series 4,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether they desire to be represented by Work-ers' Local of Dominant, Inc., or by Playthings, Jewelry and NoveltyWorkers International Union, CIO, for the purposes of collectivebargaining, or by neither.CnAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.